DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II-Figure 1C in the reply filed on February 17, 2020 is acknowledged.
Claims 3, 5, 7-8, and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 7-8 and 9-10 are directed to nonelected species Figures 3-4 and 6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to page 13, lines 6-9, the corresponding structure for a device that provides an electric field is an alternating voltage generator 6.  For purposes of examination, a device is an alternating voltage generator 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “a device able to generate an alternating electric field through the porous medium, the device including a first planar electrode and a second electrode which are placed on either side of the porous medium” which is indefinite.  It is unclear whether the device is a first and second electrode 4A, 4B or alternating voltage generator 6.  According to page 13, lines 6-9, an alternating voltage generator 6 is the device that provides an electric field.  For purposes of examination, a device is an alternating voltage generator 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caramaro et al. (WO 2005/038125) in view of Shibagaki et al. (J.P. 56-087667A) and Vangeneugden et al. (U.S. 2013/0084409).
Referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose an apparatus for impregnating a porous medium with powder, including a device able to generate an alternating electric field through the porous medium, the device including a first electrode 5 (upper electrode) and a second electrode 6 (lower electrode) which are placed on either side of the porous medium 1, wherein:  the first electrode 5 is covered with a first screen 7 coming into contact with the first electrode (Fig. 1, page 13, lines 1-4), said first screen having a dielectric strength higher than 6 kV/mm, (i.e. quartz, page 11, lines 31-33); the second electrode 6 is covered with a second screen 8 coming into contact with the second electrode (Fig. 1, page 13, lines 1-4), said second screen having a dielectric strength higher than 6 kV/mm (i.e. quartz, page 11, lines 31-33). 
Caramaro et al. is silent on a first protective layer, said first protective layer being secured to the second electrode such that the second screen is between the second electrode and the first protective layer and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level.
12 square, irrespective of the relative humidity level in order to protect the electrode from plasma exposure.  Referring Figure 3 and paragraphs [0112]-[0119], Vangeneugden et al. teach a plasma apparatus having an electrode 2 covered with a screen 25 and a protective layer 30 (i.e. screen 25 is between an electrode 2 and a protective layer 30).  Furthermore, Vangeneugden et al. teach the protective layer 30 provides additional plasma protection and cover to the electrode (par. [0112]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Caramaro et al. with a first protective layer, said first protective layer being secured to the second electrode such that the second screen is between the second electrode and the first protective layer and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level as taught by Shibagaki et al. and Vangeneugden et al. in order to provide additional plasma protection and cover to the second electrode.
      With respect to claim 2, the apparatus according to Caramaro et al. in view of Shibagaki et al. and Vangeneugden et al. further includes wherein the protective layer has a structural stability above 250°C (Shibagaki et al.-abstract-PTFE, Vangeneugden et al.-par.[0114]-PTFE, silicone).
With respect to claim 6, the apparatus according to Caramaro et al. further includes wherein the electric field generated between said first and second electrodes 5, 6 is comprised between 0.1 and 50 kV/mm (page 11, lines 8-11).
With respect to claim 11, the apparatus according to Caramaro et al. further includes wherein each of the first electrode 5 and the second electrode 5 is planar (Fig. 1).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caramaro et al. (WO 2005/038125) in view of Shibagaki et al. (J.P. 56-087667A).
Referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose an apparatus for impregnating a porous medium with powder, including a device 4 able to generate an alternating electric field through the porous medium 1, the device including a first planar electrode 5 and a second electrode 6 which are placed on either side of the porous medium 1 (page 13, lines 1-4), wherein: the first planar electrode 5 is covered with a first screen 6 coming into contact with the first planar electrode (Fig. 1, page 13, lines 1-4), said first screen having a dielectric strength higher than 6 kV/mm (i.e. quartz, page 11, lines 31-33). 
Caramaro et al. is silent on the second electrode is covered with a first protective layer, said first protective layer being secured to the planar electrode and having a superficial resistivity higher than 1x1012 /square, irrespective of the relative humidity level.
Referring to Figure 1 and the abstract, Shibagaki et al. teach a plasma apparatus an electrode is covered with a protective layer, a protective layer 26 (i.e. PTFE) being secured to the electrode 7 and the protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level in order to protect the electrode from plasma exposure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Caramaro et al. with a second electrode is covered with a first protective layer, said first protective layer being secured to the planar electrode and having a superficial resistivity higher than 1x1012 /square, irrespective of the relative humidity level as taught by Shibagaki et al. in order to provide provides additional plasma protection and cover to the second electrode.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caramaro et al. (WO 2005/038125) in view of Vangeneugden et al. (U.S. 2013/0084409).
Referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose, an apparatus for impregnating a porous medium with powder, the apparatus comprising:  a first electrode 5 on a first side of the porous medium 1, the first electrode 5 comprising:  a first screen 6 in contact with the first electrode and covering the first electrode (Fig. 1, page 13, lines 1-4), the first screen having a dielectric strength higher than 6 kV/mm; a second electrode 6 on the second side of the porous medium 1 (i.e. quartz, page 11, lines 31-33); and a device 4, electrically coupled to the first and second electrodes 5, 6, the device 4 configured to generate an alternating electric field through the porous medium 1 (page 13, lines 1-4).
Caramaro et al. is silent on a first protective layer in contact with the first screen and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level.
Referring Figure 3 and paragraphs [0112]-[0119], Vangeneugden et al. teach a plasma apparatus having a first protective layer 30 (i.e. PTFE, silicone) in contact with the first screen 25 and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level.  Furthermore, Vangeneugden et al. teach the protective layer 30 provides additional plasma protection and cover to the electrode (par. [0112]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Caramaro et al. with a first protective layer in contact with the first screen and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level as taught by .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vangeneugden et al. (U.S. 2013/0084409).
Referring to Figure 3, paragraphs [0112]-[0119], [0137]-[0142], [0147]-[0150], Vangeneugden et al. disclose, an apparatus for impregnating a porous medium with powder, the apparatus comprising:  a first electrode 2 on a first side of the porous medium 1, the first electrode 2 comprising:  a first screen 25 in contact with the first electrode and covering the first electrode (Fig. 3), the first screen having a dielectric strength higher than 6 kV/mm (par.[0119]); and a first protective layer 30 in contact with the first screen and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level (Fig. 3, par.[0050], [0112]-[0114]); a second electrode 3 on the second side of the porous medium 1 (Fig. 3); and a device 27, electrically coupled to the first and second electrodes 2, 3, the device 4 configured to generate an alternating electric field through the porous medium 1 (par. [0137]-[0142]).

Response to Arguments
Applicant’s arguments have been considered but are moot because new references Caramaro et al. in view of Shibagaki et al. disclose  a second screen coming into contact with the second electrode, said second screen having a dielectric strength higher than 6 kV/mm, and a first protective layer, the first protective layer being secured to the second electrode such that the second screen is between the second electrode and the first protective layer. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DeVries’424 teach an electrode having a screen and protective layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716